COURT INTERROGATORIES PLAINTIFF
During what period of time were you employed by the Defendant?
Approximately July 2017 through August 2019
Who was your immediate supervisor?
Robert Vollmer
Did you have a regularly scheduled work period? If so, specify.
My regular “schedule” was from 8am to 5pm, but I actually worked from 7:00 am
until 6:00/6:30 pm, Monday through Friday, plus unarmed security after-hours
Monday through Friday and on weekends, 24/7.
What was your title or position? Briefly describe your job duties.
Yard man and unarmed security officer. My job duties consisted of checking the
yard and gates, making sure the equipment was operating, maintaining the facility
and on-site around the clock security of the property after normal business hours.
What was your regular rate of pay?
My regular rate of pay was $15.00 an hour.
What is the nature of your claim (check all that apply)?

X__—- Off the clock work (Defendant failed to record, or prohibited you from recording
all of your working time;

Misclassification (Defendant mistakenly classified you as exempt from overtime);
X__ Miscalculation (Defendant failed to correctly calculate your compensation);

Other (Please describe):

 

Provide an accounting of your claim, including:

a. Dates — 3 Year Statute of Limitations: July 2017 through August 2019
2 Year Statute of Limitations: July 2018 through August 2019

b. regular hours worked — up to 40

c. over-time hours worked — My overtime hours varied per week.
d. pay received versus pay claimed —

My regular rate of pay was $15.00 per hour. I was not paid overtime pay
($22.50) for all of my hours worked over forty (40) per workweek. The
amount of overtime due to me will vary each week depending on the number
of unpaid hours worked. I am due $22.50 per unpaid overtime hour worked
by me.

I also did not receive my last paycheck which resulted in unpaid minimum
wages.

I also had improper deductions made from at least one pay period, which
resulted in unpaid minimum wages.

I reserve my right to amend these answers to the Court’s Interrogatories as
the case progresses and once I obtain and review all of my records obtained
through discovery.

e. total amount claimed* —

I am owed $22.50 per unpaid overtime hour worked by me. If I prevail on
the assertion that I am due overtime for my 24 hour per day security shifts, I
would be due $22.50 for all hours that I received zero compensation per
workweek. However, if it is determined that I am only due for some of the 24
hour security shift hours, this could range from 13 to 67 unpaid overtime
hours per workweek.

During the pay period ending 11/2/2018, Defendant only paid me for 33.25
on-clock hours at $15/hr, but improperly deducted $350.00 from my pay,
which brought my wages down to $148.75 for this week. This results in an
hourly rate of only $4.47/hr. I am therefore due a total of $125.69 ($8.25
MW - $4.47 paid = $3.78 due x 33.25 hours) in unpaid minimum wages
during this workweek, in addition to my unpaid wages for security work.

Defendant improperly withheld my last paycheck, which resulted in unpaid
minimum wages. I worked a total of 24 on-clock hours during the pay period
of August 10, 2019 to August 16, 2019, which resulted in $203.04 in unpaid
minimum wages ($8.46 x 24 hrs).

*Plaintiff reserves the right to amend the Answers to the Court’s
Interrogatories as the case progresses and as documents are obtained
through discovery.

If you have brought this case as a collective action:

(a) Describe the class of employees you seek to include in this action. N/A

(b) Has an opt-in notice been filed for every potential opt-in Plaintiff who has identified
10.

11.

12.

himself or herself as a person who wished to join this case? N/A

Please specify all attorney’s fees and costs incurred to date. With respect to attorney’s
fees, please provide the hourly rate(s) sought and the number of hours expended by each
person who has billed time to this case.

To date, my attorneys have incurred approximately 22.5 hours of attorney time for
an estimated total of $9,072.50 (19.70 hrs x $425/hr rate for Kim De Arcangelis and
2.8 hrs x $250.00 rate for Ryan Naso) and 10.8 hours of paralegal time for an
estimated total of $1,458.00 (10.8 x $135/hr rate), plus $471.25 in costs incurred to
date, for a total of $11,001.75.

When did you (or your attorney) first complain to your employer about alleged violations
of the FLSA?

I fist complained to Rob Volimer sometime towards the beginning of my
employment.

Was this complaint written or oral? (If written complaint, please attach a copy).
Verbal.
What was your employer’s response? (If a written response, please attach a copy).

I was told by Rob that I wasn’t getting any extra pay for the security work.

Executed this|& day of July, 2020, in BRow ARY_ County, Florida.

I, MICHAEL DIBENEDETTO, pursuant to 28 U.S. Code § 1746, declare under penalty

of perjury that the foregoing is true and correct.

Weck, D Kisii

MICHAEL DIBENEDETTO
